Citation Nr: 1040926	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-15 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a cervical spine disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1991 until July1994.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing held at the RO.  
A transcript of the hearing has been associated with the claims 
file.

At the time of the May 2010 Travel Board hearing, the 
Veteran essentially indicated her desire to seek a 
disability rating in excess of 30 percent for her service-
connected dysthymic disorder disability.  The issue of an 
increased rating for this disability has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The claim for service connection for a cervical spine disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.






FINDINGS OF FACT

1.  In a March 1995 rating decision, the RO denied entitlement to 
service connection for a cervical spine disorder.  The Veteran 
did not perfect an appeal of that decision.

2.  Evidence received since the March 1995 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a cervical spine disorder, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision which denied the Veteran's 
claim of service connection for a cervical spine disorder is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.104(a); 20.1103 (2010).

2.  Subsequent to the March 1995 rating decision, new and 
material evidence sufficient to reopen the claim for service 
connection for a cervical spine disorder has been received.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, 
the Board is reopening and remanding the claim of entitlement to 
service connection for a cervical spine disorder.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

New and Material Evidence

In this case, the Veteran asserts that she has submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for a cervical spine disorder and that the evidence is 
otherwise sufficient to award service connection for the claimed 
disorder.

As a general rule, a previously denied claim shall be reopened 
and reviewed if new and material evidence is presented or secured 
with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a). 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to 
review the issue of whether the duty to assist has been 
fulfilled, or undertake an examination of the merits of the 
claim.  The Board will therefore undertake a de novo review of 
the new and material evidence issue.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but 
not material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material 
evidence" could be "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter its 
rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Once evidence is deemed new and material, the Board can 
proceed to review the claim based on the merits and the entire 
evidence of record.

Turning to the merits of the claim, the RO denied the Veteran's 
claim for entitlement to service connection for a cervical spine 
disorder in a March 1995 rating decision.  In denying the claim, 
the RO determined that although the available service records 
showed a September 1993 diagnosis of a cervical strain, there 
were no chronic residuals or complaints of cervical spine 
symptomatology noted at the time of discharge.  Thus, the RO 
determined that the Veteran's in-service condition was acute and 
transitory.  At the time of the March 1995 rating decision, the 
evidence of record included the following:  the Veteran's 
available service treatment records, which showed a September 
1993 assessment of a cervical strain and a February 1994 report 
of neck pain for approximately 2 months; an October 1994 VA 
general medical examination report, which was negative for a 
diagnosed cervical spine disorder; and an October 1994 VA 
radiology examination report, which revealed no evidence of 
fractures, dislocations or abnormalities of the cervical spine.

The Veteran filed her application to reopen the previously denied 
service connection claim in December 2007, at which time she 
reiterated a previous contention that she injured her neck during 
her military service.

Subsequently, the RO obtained the Veteran's VA outpatient medical 
records, dated from December 2007 to May 2010.  A March 2008 VA 
joints examination report documents the Veteran's report of in-
service neck pain; the assessment was recurrent cervical pain.  
Also included in these records is a May 2008 magnetic resonance 
imagining (MRI) study report which revealed the presence of 
significant degenerative changes in the cervical spine.  A 
subsequent August 2008 medical record reflects a diagnosis of 
cervical degenerative disease.


During the May 2010, the Veteran provided testimony as to her 
belief that her current cervical spine disorder is related to her 
military service.  She reported that she first experienced neck 
pain during her period of active service and that she was given 
medication to treat her symptoms.  The Veteran testified that her 
neck pain continued following her separation from service and 
that she has received treatment for her symptoms intermittently, 
without much relief.  

Having reviewed the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a cervical spine disorder.  The new 
evidence, in part, consists of the Veteran's testimony 
demonstrating a continuity of symptomatology since service, and 
the VA medical records showing that the Veteran has been 
diagnosed with degenerative disease of the cervical spine.  This 
is clearly new it was not previously of record and not previously 
considered.  It is also material, in that it is evidence 
regarding whether the Veteran currently has an cervical spine 
diagnosis, which was not of record at the time of the March 1995 
rating decision, and whether the current diagnosis may be related 
to service.  This evidence is neither cumulative nor redundant of 
other evidence and raises a reasonable possibility of 
substantiating the Veteran's claim.  Therefore, reopening the 
Veteran's claim of service connection for a cervical spine 
disorder is in order.


ORDER

New and material evidence having been received, the claim of 
service connection for a cervical spine disorder is reopened.  To 
this extent and this extent only, the appeal is granted.


REMAND

As was explained earlier herein, the Veteran's claim of 
entitlement to service connection for a cervical spine disorder 
is being reopened on the basis of new and material evidence; 
however, further development is needed with regard to this claim 
to determine whether service connection is warranted.

As noted above the Veteran has claimed that she currently has a 
cervical spine disorder that is related to her military service.  
According to the Veteran, the onset of her claimed condition 
occurred in service and she has experienced a continuity of 
respiratory symptomatology following her separation from active 
duty.  The Veteran's service treatment records show a diagnosis 
of a cervical strain in September 1993 and a report of neck pain 
in February 1994.  

In October 1994, the Veteran underwent a VA general medical 
examination, which was negative for a diagnosed cervical spine 
disorder.  An associated radiology examination report shows that 
there were no abnormalities of the cervical spine detected during 
the examination.  

Subsequently, the RO obtained the Veteran's VA medical treatment 
records which show evidence of a current cervical spine disorder.  
As noted above, a May 2008 MRI reflects the presence of 
significant degenerative changes in the cervical spine.  These 
records show that the Veteran was diagnosed with cervical 
degenerative disease in August 2008.   

In light of the foregoing, additional development is needed to 
assess the nature, severity, and etiology of the Veteran's 
diagnosed cervical spine disorders.  While the medical evidence 
includes a current diagnosis of cervical degenerative disease, 
the question of the etiology of this disorder remains unclear.  
Additionally, the Veteran's report of a continuity of cervical 
spine symptomatology has not been considered by an appropriate 
examiner in determining the etiology of the claimed disorder.  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering a medical examination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  The Board needs additional information in order to make 
a determination as to whether the Veteran's current diagnosis is 
related to her military service.  As such, on remand, the Veteran 
should be scheduled for a VA examination so that a medical 
opinion can be obtained regarding whether any diagnosed cervical 
spine condition is related to her military service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to assess the 
nature and etiology of the claimed cervical 
spine disorder.  The entire claims file must 
be made available to the physician designated 
to examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner is asked to identify all 
cervical spine disorders found to be present.  
For any and all current cervical spine 
diagnoses made, the examiner is requested to 
offer an opinion as to whether it is at least 
as likely as not (i.e., probability of 50 
percent or greater) that any diagnosed 
cervical spine disorder is etiologically 
related to any documented in-service reports 
of cervical spine symptomatology or 
diagnoses, or is otherwise related to the 
Veteran's period of active service.  

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusion.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate and 
explain why an opinion cannot be reached.  


2.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate the 
Veteran's claim of service connection for a 
cervical spine disorder.  If the benefit 
sought on appeal remains denied, provide the 
Veteran and her representative with a 
Supplemental Statement of the Case and 
provide her with an opportunity to respond 
thereto.

 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


